 



Exhibit 10.7
February 13, 2007
David J. Medeiros
3260 Whipple Road
Union City, California 94587
RE: Change-in-Control Agreement
Dear Mr. Medeiros:
     This letter agreement (this “Agreement”) is entered into as of February 13,
2007, between you and Questcor Pharmaceuticals, Inc., a California corporation
(“Questcor”). Questcor considers it essential to the best interests of its
shareholders to foster the continuous employment of key management personnel. In
connection with this, Questcor’s Board of Directors (the “Board”) recognizes
that, as is the case with many publicly held corporations, the possibility of a
change in control of Questcor may exist and that the uncertainty and questions
that it may raise among management could result in the departure or distraction
of management personnel to the detriment of Questcor and its shareholders.
     Accordingly, the Board has decided to reinforce and encourage your
attention and dedication to your assigned duties without the distraction arising
from the possibility of a change in control of Questcor. In order to induce you
remain in the employ of Questcor and its direct and indirect, majority-owned
subsidiaries (collectively, the “Company”), Questcor hereby agrees that after
this letter agreement (this “Agreement”) has been fully executed and delivered
by Questcor and you, you shall be entitled to receive the benefits set forth in
this Agreement in the event of certain Changes in Control (as defined in The
Questcor Pharmaceuticals, Inc. 2006 Equity Incentive Award Plan (the “Plan”)).
You shall receive no benefits under this Agreement unless there has been a
Change in Control.
     1.                Cash Severance. In the event that a Change in Control
occurs, and your employment with the Company is terminated as a result of an
Involuntary Termination (as defined below) at any time within the twelve
(12) month period commencing on the date of such Change in Control, you will
receive severance compensation equal to the sum of (i) an amount equal to the
product of your minimum annual base salary in effect as of the date of
termination multiplied by the number one (1), plus (ii) an amount equal to the
product of your target bonus as established by the Board of Directors or its
Compensation Committee for the year during which the termination takes place
multiplied by the number one (1) (the “Severance Payment”). If payment is due to
you as a result of you terminating your employment for Good Reason, then the
Severance Payment shall be paid as follows: (1) if, on the date you terminate
your employment for Good Reason, the Company is a reporting company under the
Securities Exchange Act of 1934 (the “Exchange Act”), then you will be entitled
to receive such payment in a single lump sum on the first business day that
occurs at the end of the period commencing on the date of termination and ending
six months after the last day of the calendar month in which the date of
termination occurs (e.g., if you terminate your employment on March 15, 2007,
the Company will pay the amount specified herein on the first business day
immediately following September 30, 2007); (2) however, if the Company is not a
reporting company under the Exchange Act at the time you terminate your
employment for Good Reason, you

 



--------------------------------------------------------------------------------



 



shall be entitled to receive such payment in a single lump sum on the fifth
business day following your termination of employment. If paid upon a Change in
Control, the Severance Payment shall be in lieu of, and not in addition to, the
payment of any cash severance payments that you may otherwise be entitled to
under your Severance Agreement.
     2.                Definition of Involuntary Termination. For purposes of
this Agreement, “Involuntary Termination” means the termination of your
employment with the Company either: (i) by the Company without Cause, or (ii) by
you upon 30 days’ prior written notice to the Company for Good Reason.
     3.                Definition of Cause. For purposes of this Agreement,
“Cause” means the termination of your employment for any one or more of the
following: (i) your habitual or material neglect of your assigned duties with
the Company (other than by reason of disability), or intentional refusal to
perform your assigned duties with the Company (other than by reason of
disability), which continues uncured for thirty (30) days following receipt of
written notice of such deficiency or “Cause” event from the Board, specifying in
detail the scope and nature of the deficiency or the “Cause” event; (ii) your
act of dishonesty intended to result in your gain or personal enrichment;
(iii) your personally engaging in illegal conduct which causes material harm to
the reputation of the Company or its Affiliates (as defined in the Plan);
(iv) your commission of a felony or gross misdemeanor directly relating to, your
act of dishonesty or fraud against, or your misappropriation of property
belonging to, the Company or its Affiliates (as defined in the Plan); (v) your
personally engaging in any act of moral turpitude that causes material harm to
the reputation of the Company; (vi) your intentionally breach in any material
respect of the terms of any nondisclosure agreement with the Company; or
(vii) your commencement of employment with another company while an employee of
the Company without the prior consent of the Board. Any determination of “Cause”
as used herein will be made only in good faith by the Board.
     4.                Definition of Good Reason. For purposes of this
Agreement, “Good Reason” means the removal of your title of Senior Vice
President, Pharmaceutical Operations, without your written consent; provided,
however, Good Reason shall not exist as a result of any reduction of your
authority, duties or responsibilities so long as you retain the title of Senior
Vice President, Pharmaceutical Operations.
     5.                Arbitration. Any controversy, claim or dispute involving
the parties (or their affiliated persons) directly or indirectly concerning this
Agreement, or otherwise, shall be finally settled by binding arbitration held in
Union City, California, by one arbitrator in accordance with the rules of
employment arbitration then followed by the American Arbitration Association or
any successor to the functions thereof. The arbitrator shall apply California
law in the resolution of all controversies, claims and disputes. Any decision or
award of the arbitrator shall be final and conclusive on the parties to this
Agreement and their respective affiliates. The Company shall bear all costs of
the arbitrator in any action brought under this section. The parties hereto
agree that any action to compel arbitration pursuant to this Agreement may be
brought in the appropriate California court and in connection with such action
the laws of the State of California shall control. Application may also be made
to such court for confirmation of any decision or award of the arbitrator, for
an order of the enforcement and for any other remedies, which may be necessary
to effectuate such decision or award. The parties hereto hereby consent to the
jurisdiction of the arbitrator and of such court and waive any objection to the
jurisdiction of such arbitrator and court.

 



--------------------------------------------------------------------------------



 



     6.                Notices. For purposes of this Agreement, notices and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or mailed by United
States certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth on the first page of this
Agreement, provided that all notices to Questcor shall be directed to the
attention of its Secretary, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.
     7.                At-Will Employment. Nothing contained in this Agreement
shall (a) confer upon you any right to continue in the employ of the Company,
(b) constitute any contract or agreement of employment, or (c) interfere in any
way with the at-will nature of your employment with the Company.
     8.                Entire Agreement. This Agreement, the Severance
Agreement, the Plan and any Option Agreements set forth the entire agreement of
the parties hereto in respect of the payment of severance consideration and
accelerated vesting of stock options held by you upon a Change in Control and
supersede all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto, and any prior agreement
of the parties hereto in respect of the accelerated vesting of stock options
held by you, is hereby terminated and cancelled.
     9.                Miscellaneous. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by you and such officer as may be specifically
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of California without regard to its conflicts of law
principles. The section headings contained in this Agreement are for convenience
only, and shall not affect the interpretation of this Agreement.

 



--------------------------------------------------------------------------------



 



Please indicate your acceptance of this Agreement by returning a signed copy of
this Agreement.

            Sincerely,
                     /s/ James L. Fares       James L. Fares      Chief
Executive Officer
Questcor Pharmaceuticals, Inc.     

Accepted by,

     
               /s/ David J. Medeiros
   
 
   
David J. Medeiros
   
 
   
Date: February 13, 2007
   

 